BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                No. 14-13-00397-CV

                                Benedict Emesowum

                                        v.

                             Christmas Eve Morgan

        (No. 1024921 IN CO CIVIL CT AT LAW NO 1 OF HARRIS COUNTY)


  TYPE OF FEE       CHARGES         PAID/DUE           STATUS            PAID BY
SUPP CLK RECORD       $11.00        06/06/2013        NOT PAID             UNK
     FILING           $175.00       05/30/2013          PAID               ANT
  CLK RECORD          $37.00        05/24/2013          PAID               ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $223.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness
                                             my hand and the Seal of the COURT
                                             OF APPEALS for the Fourteenth District
                                             of Texas, March 20, 2015.